Case 2:19-cr-00422-ARL Document1-1 Filed 09/12/19 Page 1 of 1 PagelD #: 2

to

wp)

9.

10.

Li

FILED

iE nO iG K'S OFFICE
INFORMATION SHEET us. RA FRIGT COURT E.0.NY.

UNITED STATES DISTRICT COURT — SEP. 12 2018 *
EASTERN DISTRICT OF NEW YORK
LONG ISLAND OFFICE

Title of Case: United States v. Kevin McMahon

Related Magistrate Docket Number(s): C_ Dp oy

Arrest Date: Click here to enter a date.

 

LINDSAY, M.J.

Nature of offense(s): [J Felony
Misdemeanor

Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
E.D.N.Y. Division of Business Rules):

 

Projected Length of Trial: Less than 6 weeks XI

More than 6 weeks CJ]

County in which crime was allegedly committed: Nassau
(Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

 

Was any aspect of the investigation, inquiry and prosecution giving rise to the case
pending or initiated before March 10, 2012. OYes & No

Has this indictment/information been ordered sealed? LlYes No
Have arrest warrants been ordered? OYes & No

Is there a capital count included in the indictment? OYes & No

RICHARD P, DONOGHUE

ee

By: ete |
Erin E. Argo Q
Assistant U.S. Attorney
(718) 254-6049

 

 

 

Judge Brodie will not accept cases that were initiated before March 10, 2012.

Rev. 10/04/12

 
